Citation Nr: 0507773	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated in service, and has not been shown by 
competent evidence to be dissociated from the veteran's 
current bilateral hearing loss disability. 

2.  Tinnitus was initially demonstrated in service, and has 
not been shown by competent evidence to be dissociated from 
the veteran's current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004). 

3.  Bilateral tinnitus was incurred in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002). 

Notice

A VA letter issued in November 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that legislation authorizes the VA to make 
a decision prior to the expiration of the one-year VCAA 
notice period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private medical record, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

On his June 1965 induction examination, the veteran's hearing 
on the whispered voice hearing evaluation was 15/15 
bilaterally.

Service medical records dated from July 1966 to November 1966 
reveal that on numerous occasions, the veteran sought 
treatment for chronic otitis media.  One July 1966 record 
indicates that the veteran underwent an audiometric 
evaluation in conjunction with his treatment.  The reported 
pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20

45
LEFT
25
25
15

45

The examiner diagnosed the veteran with bilateral serous 
otitis media.  Subsequently, in September 1966, the veteran 
again underwent audiometric examination:  The reported pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

15
LEFT
15
15
10

25

The examiner noted that the veteran's hearing had improved 
since tubes had been placed in the veteran's eardrums.  A 
November 1966 service medical record reports that tubes were 
inserted into the veteran's ears in July 1966 and that the 
veteran was in the artillery unit.  The provisional diagnosis 
was bilateral serous otitis, treated with tubes, with only 
the left tube remaining. 

In service medical records dated from January 1967 to March 
1967, the veteran complained of ear trouble.  In February 
1967, in response to a request for Medical Evaluation, the 
veteran was examined by the ENT Clinic to determine if his 
present condition could allow him to perform adequately in 
his primary MOS in a combat unit.  The veteran reported that 
while in the hospital in June 1966, he had bilateral 
myringotomy, with removal of serous fluid and that 
polyethylene tubes were placed.  He related that although he 
had immediate improvement of hearing at that time, that it 
lasted for only two months and then it slowly began to 
decrease.  He further related that it was about that time 
that he was "in the Artillery" and that he was exposed to 
loud noises associated with guns.  He denied having any 
discharge from the ear, but indicated that he did have pain 
in both ears that lasted about five minutes in duration.  He 
also stated that he had an intermittent high-pitched ringing 
in both ears, with no difficulty with true vertigo.  The 
examiner reported that two audiometric studies were done on 
the day of examination.  On the first sitting, the reported 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
40
LEFT
35
40
35
35
35

Speech audiometry revealed speech discrimination ability of 
92 percent in the left ear and 88 percent in the right ear.  
The examiner reported that the veteran demonstrated a 
bilateral sensory neural deficit involving all of the 
frequencies across the board, that speech audiometry at the 
time was inconsistent with the pure tone audiograms, and that 
the veteran had a good bilateral discrimination score.

On the second sitting, the reported pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
35
35
LEFT
40
40
30
30
30

Speech audiometry revealed speech discrimination ability of 
92 percent in the left ear and 96 percent in the right ear.  
In comparing the two audiograms, the examiner reported that, 
"[t]here is some psychogenic overlay here, and there is 
definitely a degree of malingering as demonstrated by this 
first audiogram.  Because of this, a second audiogram was 
performed and the pure tone audiogram now shows some 
neurosensory deficit bilaterally."  The examiner further 
stated that, "[w]e do not feel that the patient has 
conductive hearing loss at the present time.  We do not feel 
that he has as much neurosensory deficit as he demonstrated 
in his first audiogram.  We feel that there is definitely 
malingering.  However, we cannot be sure that there is not 
some underlying neurosensory deficit at the same time."

An April 1967 service medical record reflects that the 
veteran again underwent audiometric testing.  The reported 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
20
LEFT
50
45
40
40
35

Speech audiometry revealed speech discrimination ability of 
88 percent in the left ear and 84 percent in the right ear.

The veteran's April 1968 separation examination does not 
reflect that the veteran underwent a hearing evaluation.  In 
a report of medical history dated in April 1968, he denied 
having hearing loss.

The veteran's VA Form DD 214 indicates that the veteran was 
assigned to an Army artillery battery, that he was a 
sharpshooter, and that he used the M-14 rifle. 

In January 2002, the veteran was afforded a hearing 
evaluation by a private audiologist.  The veteran reported a 
history of noise exposure in the military.  The examiner 
reported that audiometric test results were indicative of 
bilateral borderline normal to a moderate sensorineural 
hearing loss and that speech reception thresholds were in 
agreement with the puretone results.  Amplified speech 
discrimination by audition was 100 percent binaurally and 
normal conversational speech discrimination was 100 percent 
binaurally.  An otoscopic examination of the external 
auditory canals revealed that the canals were free of excess 
cerumen.  Typmanometric results showed bilateral normal 
middle ear functioning.

The veteran underwent VA audiometric testing for compensation 
and pension purposes in March 2002.  The examination report 
indicates that the veteran's "relevant audiological history 
included artillery."  The reported pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
55
LEFT
30
25
20
25
45

Speech audiometry revealed speech discrimination ability of 
92 percent in the left ear and 96 percent in the right ear.  
The veteran indicated that he experienced bilateral, 
recurrent tinnitus that had its onset within the last 10 to 
15 years.  The examiner diagnosed the veteran with moderate 
bilateral high frequency hearing loss (4000 Hz-8000 Hz).  She 
commented that the etiology of the veteran's hearing loss was 
unknown and that the etiology of the tinnitus was not due to 
the same etiology as the hearing loss.  The examiner also 
noted that the veteran's claim folder indicated a history of 
a conductive hearing loss due to bilateral otitis and that 
because the veteran's test result indicated a bilateral, high 
frequency sensorineural loss, that the veteran's current 
hearing loss was unlikely related to military service. 

In December 2003, the veteran was afforded another VA 
audiometric examination for compensation and pension 
purposes, after the RO determined that the prior examination 
did not state why the veteran's current hearing loss was not 
linked to service.  The veteran's relevant audiological 
history included artillery use in service in Vietnam.  On 
audiometric testing, the reported pure tone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
55
LEFT
25
30
25
35
45

Speech audiometry revealed speech discrimination ability of 
92 percent in the left ear and 96 percent in the right ear.  
The examiner diagnosed the veteran with mild to moderate 
sensorineural hearing loss bilaterally and indicated that the 
etiology of the tinnitus was unknown.  She further noted that 
the veteran's claim folder was reviewed and then made the 
following statement:  

	Pre-induction hearing test showed hearing 
within normal limits.  No hearing test 
was shown on discharge.  Serous otitis 
was noted and myringotomy was performed 
with PE tube placement 7-18-66.  Progress 
notes dated 7/2/66 and 9/2/66 indicate 
"hearing now normal" and "hearing 
improved since PE tube placement."  
Hearing test dated 9-2-66 showed hearing 
within normal limits. Audiograms 
subsequent to that dated indicate 
malingering (speech threshold do not 
agree with pure tone thresholds).  Serous 
otitis and PE tubes may cause conductive 
hearing loss when they are present.  
Vet's current hearing shows a high 
frequency sensorineural hearing loss.  
Therefore, it is not likely that the 
current hearing loss and tinnitus are a 
result of the in-service treatment vet 
received for otitis.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id at 158.

Analysis

1.  Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury, and a nexus between the current disability 
and an in-service injury.  The Board notes that the evidence 
of record establishes that the veteran has a current 
bilateral hearing loss disability.  In terms of an in-service 
injury, it is also conceded that the veteran was exposed to 
acoustic trauma in service.  The Board observes that the 
veteran's DD Form 214 indicates that while in the Army, the 
veteran's duty included the use of artillery and that he was 
a sharpshooter, who used the M-14 rifle.  As such, the Board 
finds that the veteran's contention that he was exposed to 
acoustic trauma of artillery noise is consistent with the 
circumstances of his military service.  38 U.S.C.A. § 1154(a) 
(West 2002). 

Further, the Board finds that the veteran's service medical 
records establish that hearing loss disability for VA 
purposes was demonstrated in service.  In this regard, on 
audiometric testing in July 1966, the veteran had auditory 
thresholds ranging from 35 to 45 decibels (in the 500 Hz to 
4000 Hz frequencies).  Similarly, on audiometric testing in 
February 1967, the veteran, on two occasions, again had 
auditory thresholds ranging from 30 to 45 decibels (in the 
500 Hz to 4000 Hz frequencies) and bilateral ear speech 
recognition scores ranging from 88 to 92 percent.  The record 
reflects that the examiner, who performed the testing, 
reported that the veteran on both testings demonstrated a 
bilateral sensory neural deficit involving all of the 
frequencies across the board.  Additionally, audiometric 
testing performed in April 1967 also demonstrates that the 
veteran had auditory thresholds ranging from 35 to 50 
decibels (in the 500 Hz to 4000 Hz frequencies) and speech 
recognition scores of 84 percent in the right ear and 88 
percent in the left ear.

As the record has established that the veteran has a current 
bilateral hearing loss disability and that he had a hearing 
loss disability in service, the next inquiry is whether there 
is an etiological relationship between the current hearing 
loss disability and the in-service hearing loss disability.  
In this regard, on VA examination in March 2002, the examiner 
indicated that the etiology of the veteran's hearing loss was 
unknown and opined that because the veteran's claims folder 
indicated a history of a conductive hearing loss due to 
bilateral otitis, and that because the veteran currently had 
a bilateral, high frequency sensorineural loss, that the 
veteran's current hearing loss was not etiologically related 
to military service.  Similarly, on VA examination in 
December 2003, the examiner noted that because the veteran 
had a history of serous otitis and PE tubes, which could 
cause conductive hearing loss, and that the veteran's current 
hearing showed a high frequency sensorineural hearing loss, 
that it was not likely that the veteran's hearing loss was 
the result of the in-service treatment for otitis.  

However, the Board notes that these examiners' findings that 
the veteran had conductive hearing loss and no sensorineural 
hearing loss in service are not consistent with the 
contemporaneous findings in the veteran's service medical 
records.  In this regard, while the record establishes that 
the veteran indeed had otitis media in service and that an 
examiner, in September 1966 reported that the veteran's 
hearing had improved since tubes had been placed in his ear, 
it is significant to point out that in a February 1967 
service medical record, a treating physician stated that the 
veteran did not have conductive hearing loss.  Further, after 
two audiometric testings that reported elevated auditory 
thresholds, the same examiner, while indicating that he 
believed there was some degree of malingering involved, also 
indicated that he could not be sure that there was not some 
underlying neurosensory deficit at that time.  Therefore, 
resolving all benefit of doubt in the veteran's favor, the 
Board finds that the evidence of record supports a finding 
that the veteran experienced sensorineural hearing loss in 
service. 

Thus, the Board finds that the VA examiners' opinions that 
the veteran's current sensorineural hearing loss is not 
etiologically related to service because the veteran had 
conductive hearing loss in service and no sensorineural 
hearing loss, are not probative as they were based on an 
inaccurate factual premise that is not supported by the 
evidence of record.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  As such, the Board finds that there has been no 
demonstration by competent clinical evidence that the 
veteran's current bilateral hearing loss disability may be 
dissociated from his in-service hearing loss.  Accordingly, 
with resolution of doubt in the veteran's favor, the evidence 
supports a grant of service connection for bilateral hearing 
loss disability.  

2.  Tinnitus

In light of the fact that the veteran's DD 214 reflects that 
the veteran was assigned to an Army artillery battery and was 
a sharpshooter who used a M-14 rifle, the Board finds that 
the alleged acoustic trauma is consistent with the 
circumstances of such service.  As such, the Board concedes 
that he was exposed to acoustic trauma during service.

The veteran asserts that service connection is warranted for 
tinnitus.  The record establishes that he currently 
experiences recurrent tinnitus.  The record further 
demonstrates that his current tinnitus had its onset while in 
service.  In this regard, in a February 1967 service medical 
record, the veteran complained of experiencing an 
intermittent, high pitched ringing in both ears.  

In terms of an etiological relationship between the veteran's 
current tinnitus and the bilateral, intermittent high pitched 
ringing that the veteran reported in service, a VA examiner, 
in March 2002, opined that the etiology of the veteran's 
tinnitus was not due to the same etiology as the veteran's 
hearing loss (which was reportedly unknown).  Similarly, a VA 
examiner, in December 2003, indicated that the etiology of 
the veteran's tinnitus was unknown and that it was not likely 
that it was the result of the veteran's in-service treatment 
for otitis.  Thus, the Board concludes that because the 
record establishes that the veteran was exposed to noise in 
service and that he complained of experiencing tinnitus in 
service and that VA examiner's were unable to determine the 
etiology of the veteran's tinnitus, that there has been no 
demonstration by competent clinical evidence that the 
veteran's current tinnitus may be dissociated from his 
tinnitus in service.  Accordingly, with resolution of doubt 
in the veteran's favor, the evidence supports a grant of 
service connection for tinnitus.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is granted.

2.  Entitlement to service connection for tinnitus is 
granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


